Citation Nr: 0804412	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  06-22 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
defective hearing, on appeal from the initial determination.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
April 1965 to September 1965 and served on active duty from 
October 1965 to October 1967.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In that decision, the RO granted service 
connection for bilateral defective hearing and assigned a 
noncompensable evaluation.  

In November 2007, the veteran testified during a video-
conference hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.  

During that hearing, the veteran indicated that he suffered 
from ringing in his ears.  Hearing transcript at 3.  He 
testified that he assumed his claim for entitlement to 
service connection encompassed this symptom.  Id. at 7.  This 
is not the case.         

This testimony is reasonably construed as a claim for 
entitlement to service connection for tinnitus.  That matter 
is not before the Board at present but is referred to the RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The most recent audiologic examination of the veteran's 
hearing is from September 2004.  During the November 2007 
hearing, the veteran testified that his hearing loss and 
increased in severity since that examination and requested 
another examination.  Hearing transcript at 7.  

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Because the veteran has asserted that hearing has 
worsened since the September 2004 examination, and that 
examination was conducted more than three years ago, the 
Board requires that the veteran be afforded a contemporaneous 
examination so that the record will accurately reflect the 
current severity of his hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiology examination to determine the 
current severity of bilateral defective 
hearing.  

2.  After ensuring proper completion of 
this development, and any other new notice 
required, readjudicate the veteran's claim 
on appeal.  If any benefit sought on 
appeal remains denied, furnish the veteran 
and his representative a supplemental 
statement of the case (SSOC) and afford 
the applicable opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



